      Case 3:18-cr-00057-CAR-CHW Document 90 Filed 05/21/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION
                                    AT ATHENS, GEORGIA

                                           MINUTESHEET
                                      OF COURT PROCEEDINGS ()

Date: 05/21/2019                                       Type of Hearing:            Change of Plea

Judge: C. Ashley Royal                                 Court Reporter:             Betsy Peterson

Courtroom Deputy: Lee Anne Purvis                      Law Clerk:

                                     Case Number: 3:18-cr-57-4(CAR)
                                       /
U.S.A.                                                 Counsel:                    Tamara Jarrett

         vs.

Chandler Moore                                         Counsel:                    Eric Eberhardt

Agents/Experts in attendance: Jessica McFadden, USPO

Disclaimer: Contents of this Minute Sheet are for administrative purposes ONLY and are NOT meant as a
substitution for the official court record. Attorneys should contact the court reporter and order a transcript if there
are any questions as to the contents herein.
                                                        Court time for JSlO/MJSTAR:/02

11 :43 The Court calls the case. Eric Eberhardt requests a continuance for additional discovery
       and plea negotiations. AUSA Tamara Jarrett offers no objection. Case continued to the
       August term of court.
11 :45 Matter concluded.
